                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ASHLEY ANDERS and GARRETT
 ANDERS, on behalf of themselves and all                   Case No. _______________
 similarly situated employees,

        Plaintiffs,

 v.                                                        JURY DEMAND

 ANIMAX DESIGNS, INC. and CHARLES
 W. FAWCETT, III,
                                                           COLLECTIVE ACTION
         Defendants.


                           COLLECTIVE-ACTION COMPLAINT

       For their Collective-Action Complaint (“Complaint”) under the Fair Labor Standards Act

of 1938 (“FLSA”) 29 U.S.C. §§ 201–19, against Defendants Animax Designs, Inc. (“Animax”)

and Charles W. Fawcett, III (“Fawcett”) (collectively “Defendants”), Plaintiffs Ashley Anders

(“Mrs. Anders”) and Garrett Anders (“Mr. Anders”) (collectively, “Plaintiffs”) state as follows:

                                        INTRODUCTION

       1.      Plaintiffs file this collective action, on behalf of themselves and all other similarly

situated employees, to remedy Defendants’ violations of the FLSA.

       2.      Defendants violated the FLSA by misclassifying Plaintiffs and other employees as

exempt from receiving overtime compensation when Plaintiffs and other similarly situated

employees were nonexempt employees entitled to overtime compensation.

       3.      This collective action seeks to recover unpaid overtime compensation for Plaintiffs,

as well as for all similarly situated current and former salaried employees who worked for

Defendants during the 3 years before the filing of this Complaint (“Putative Class”).




      Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 1 of 12 PageID #: 1
        4.      Plaintiffs also seek to recover damages for Defendants’ terminations of their

employment in retaliation for activities protected by the FLSA under 29 U.S.C. § 215(a)(3).

                                 JURISDICTION AND VENUE

        5.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331, because

Plaintiffs’ claims arise under the laws of the United States, namely the FLSA.

        6.      This Court has personal jurisdiction over Animax; it does business in this District.

        7.      This Court has personal jurisdiction over Fawcett; he resides in this District.

        8.      Venue is proper in this Court under 28 U.S.C. § 1391(b). A substantial part of the

events giving rise to this action occurred within this District, and Defendants do business in this

District.

                                             PARTIES

        9.      Mrs. Anders is an individual; she resides in Middletown, Ohio. Plaintiffs attach

her written consent to join this action as Exhibit 1. See 29 U.S.C. § 216(b).

        10.     Mr. Anders is an individual; he resides in Middletown, Ohio. Plaintiffs attach his

written consent to join this action as Exhibit 2. See id.

        11.     Mr. Anders and Mrs. Anders are a married couple; they were married to each other

at all relevant times.

        12.     Animax is a for-profit corporation, organized under the laws of Tennessee and

registered to do business in Tennessee.

        13.     Animax’s registered agent for service of process is Charles W. Fawcett, III; he may

be served at 101 Fernco Dr., Nashville, TN 37207.

        14.     Fawcett is an individual; he resides in Nashville, Tennessee.

        15.     Fawcett is the founder and Chief Executive Officer of Animax.




                                                  2
      Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 2 of 12 PageID #: 2
         16.   Fawcett supervises all Animax’s employees, including Plaintiffs and the Putative

Class.

         17.   Animax is a private company whose profits benefit Fawcett.

         18.   At all relevant times, Mrs. Anders was an employee of Animax under the FLSA.

29 U.S.C. § 203(e)(1).

         19.   At all relevant times, Mrs. Anders was an employee of Fawcett under the FLSA.

Id.

         20.   At all relevant times, Mr. Anders was an employee of Animax under the FLSA. Id.

         21.   At all relevant times, Mr. Anders was an employee of Fawcett under the FLSA. Id.

         22.   At all relevant times, Animax was Mrs. Anders’s employer under the FLSA. Id.

§ 203(d).

         23.   At all relevant times, Fawcett was Mrs. Anders’s employer under the FLSA. Id.

         24.   At all relevant times, Animax was Mr. Anders’s employer under the FLSA. Id.

         25.   At all relevant times, Fawcett was Mr. Anders’s employer under the FLSA. Id.

         26.   At all relevant times, Animax was and is an enterprise engaged in commerce or in

the production of goods for commerce under the FLSA; it had employees engaged in commerce

or in the production of goods for commerce, namely the animatronic statues that Animax

manufactures for its customers. Id. § 203(s)(1)(A)(i).

         27.   Animax’s annual gross volume of business exceeds $500,000.                     Id.

§ 203(s)(1)(A)(ii).

                                             FACTS

         28.   Animax manufactures, among other items, animatronic figures of cartoon

characters for use in places such as theme parks.




                                                3
      Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 3 of 12 PageID #: 3
        29.    Animax’s customers provide detailed specifications for Animax to produce

animatronic figures.

        30.    Animax manufactures animatronic figures to its customers’ detailed specifications.

        31.    Manufacturing animatronic figures is not a recognized field of artistic or creative

endeavor.

        32.    Mrs. Anders worked for Animax as Lead Casting Technician from March 2016

until November 2018.

        33.    Mrs. Anders, and other similarly situated employees, regularly worked more than

40 hours per workweek.

        34.    Mrs. Anders, and other similarly situated employees, often worked 60 hours per

workweek or more.

        35.    Defendants knew that Mrs. Anders, and other similarly situated employees,

regularly worked more than 40 hours per workweek.

        36.    Defendants purported to pay Mrs. Anders, and other similarly situated employees,

a salary.

        37.    Defendants did not pay Mrs. Anders, or other similarly situated employees,

overtime compensation for hours worked over 40 in a workweek at 1.5 times their regular rates of

pay.

        38.    Defendants misclassified Mrs. Anders, and other similarly situated employees, as

creative professionals exempt from overtime compensation under the FLSA.

        39.    The primary duty of Mrs. Anders’s role as Lead Casting Technician did not involve

performance of work requiring invention, imagination, originality, or talent in a recognized field

of artistic or creative endeavor.




                                                4
       Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 4 of 12 PageID #: 4
       40.     Defendants therefore misclassified Mrs. Anders as being exempt from overtime.

       41.     Mr. Anders also worked for Animax in an untitled role from October 2012 until

November 2018.

       42.     Mr. Anders, and other similarly situated employees, regularly worked more than 40

hours per workweek.

       43.     Mr. Anders, and other similarly situated employees, often worked 60 hours per

workweek or more.

       44.     Defendants knew that Mr. Anders, and other similarly situated employees,

regularly worked more than 40 hours per workweek.

       45.     Defendants purported to pay Mr. Anders a salary.

       46.     Defendants did not pay Mr. Anders, or other similarly situated employees, overtime

compensation for hours worked over 40 in a workweek at 1.5 times their regular rates of pay.

       47.     Defendants misclassified Mr. Anders, and other similarly situated employees, as

creative professionals exempt from overtime compensation under the FLSA.

       48.     The primary duty of Mr. Anders’s role did not involve performance of work

requiring invention, imagination, originality, or talent in a recognized field of artistic or creative

endeavor.

       49.     Defendants therefore misclassified Mr. Anders as being exempt from overtime.

       50.     All Animax’s employees regularly work over 40 hours per workweek.

       51.     Defendants know that their employees regularly work more than 40 hours per

workweek.




                                                  5
     Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 5 of 12 PageID #: 5
       52.     At all times relevant to this Complaint, Animax classified all its workers as exempt

creative professionals and paid them all salaries without an overtime premium for hours over 40

in a workweek.

       53.     The primary duties of Animax’s workers do not involve performance of work

requiring invention, imagination, originality, or talent in a recognized field of artistic or creative

endeavor.

       54.     Plaintiffs and other similarly situated employees were all subject to Animax’s

uniform policies and practices that deprived them of overtime compensation.

       55.     Animax’s workers who are classified as exempt creative professionals are similarly

situated to Plaintiffs; they are misclassified as creative professionals when they should receive

overtime compensation as nonexempt employees under the FLSA.

       56.     The Putative Class of similarly situated workers is: All salaried employees who

worked for Animax at any time during the 3 years prior to the filing of this Complaint.

       57.     The Putative Class is readily identifiable in Defendants’ business records.

       58.     The misclassification caused Plaintiffs and the Putative Class damages, namely

unpaid overtime compensation, liquidated damages, and attorneys’ fees and costs.

       59.     In or around October 2018, two of Plaintiffs’ former coworkers informed Animax

that they intended to sue Animax for violations of the FLSA.

       60.     Members of Animax management called Mrs. Anders into a meeting in or around

October 2018 to question her about what she knew about the anticipated FLSA lawsuit.

       61.     Members of Animax management threatened to fire Mrs. Anders if she did not tell

them everything that she knew about her coworkers’ anticipated lawsuit.




                                                  6
     Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 6 of 12 PageID #: 6
       62.     During that conversation, Mrs. Anders informed members of Animax management

that she opposed Animax forcing its employees to work overtime without paying them proper

overtime compensation.

       63.     Animax fired the two former employees it anticipated would file an FLSA lawsuit

the day after Mrs. Anders’s conversation with Animax management.

       64.     Approximately one month later, Animax fired Mrs. Anders.

       65.     Animax gave as the reasons for Mrs. Anders’s termination “dereliction of duty”

and “insubordination.”

       66.     Prior to her termination, Mrs. Anders had never received any discipline while

working at Animax.

       67.     Prior to her termination, Mrs. Anders’s supervisors had consistently praised her

performance at work.

       68.     Animax’s stated reasons for firing Mrs. Anders were pretext for unlawful retaliation

for FLSA–protected activity.

       69.     Animax’s retaliatory termination caused Mrs. Anders damages, including back pay,

front pay, and attorneys’ fees and costs.

       70.     On the same day that Animax fired Mrs. Anders, Animax also fired Mr. Anders.

       71.     On several occasions, including at least once in or around October 2018 or

November 2018, Mr. Anders spoke to his supervisor about Animax requiring its employees to

work overtime without proper compensation.

       72.     Specifically, Mr. Anders told his supervisor that it was illegal for Animax to fire or

to threaten to fire its employees for refusing to work overtime hours without compensation.




                                                 7
     Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 7 of 12 PageID #: 7
        73.    In response to this statement, Mr. Anders’s supervisor told Mr. Anders that the

supervisor intended to make his employees work 20-hour days as punishment for complaining

about not receiving proper overtime compensation.

        74.    Approximately 2 weeks after Mr. Anders’s conversation with his supervisor

objecting to working overtime without being properly compensated, Animax terminated Mr.

Anders’s employment.

        75.    Animax gave as the reason for Mr. Anders’s termination “dereliction of duty.”

        76.    Prior to his termination, Mr. Anders had never received any discipline related to his

performance of his job duties at Animax.

        77.    Prior to his termination, Mr. Anders’s supervisors had consistently praised his

performance at work.

        78.    Animax’s stated reason for firing Mr. Anders was a pretext for unlawful retaliation

for Mr. Anders’s FLSA–protected activity

        79.    Animax’s stated reason for firing Mr. Anders was also a pretext for unlawful

retaliation for Mr. Anders’s association with Mrs. Anders, who also engaged in FLSA–protected

activity.

        80.    Animax’s retaliatory termination caused Mr. Anders damages, including back pay,

front pay, and attorneys’ fees and costs.

                                           COUNT I
                                    Failure to Pay Overtime
                                        29 U.S.C. § 207

        81.    Plaintiffs incorporate by reference all prior allegations in this Complaint.

        82.    Plaintiffs the Putative Class are non-exempt employees entitled to be paid overtime

compensation at 1.5 times their regular hourly rates of pay for all hours worked over 40 in a




                                                 8
      Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 8 of 12 PageID #: 8
workweek.

          83.     Animax employed Plaintiffs and the Putative Class for workweeks longer than 40

hours and failed to compensate them for all the time worked in excess of 40 hours per week, at a

rate of at least 1.5 times their regular hourly rate.

          84.     Animax’s violations of the FLSA were willful.

          85.     Animax’s willful FLSA violations extend the statute of limitations from two years

to three years.

          86.     Animax has failed to make a good-faith effort to comply with the FLSA regarding

payment of overtime compensation to Plaintiffs and the Putative Class.

          87.     As a result of Animax’s violations of the FLSA, Plaintiffs and the Putative Class

suffered and continue to suffer damages, namely failing to receive overtime compensation earned

during their employment.

          88.     In addition to unpaid overtime compensation, Animax owes Plaintiffs and the

Putative Class liquidated damages in an amount equal to their unpaid overtime.

          89.     Plaintiffs and the Putative Class are entitled to recovery of their attorneys’ fees and

costs.

                                           COUNT II
                FLSA Retaliation (on behalf of Mrs. Anders and Mr. Anders only)
                                      29 U.S.C. § 215(a)(3)

          90.     Plaintiffs incorporate by reference all prior allegations in this Complaint.

          91.     Mrs. Anders engaged in FLSA–protected activities, including among other things,

complaining to members of Animax management about not being paid overtime for regularly

working more than 40 hours per workweek and supporting the anticipated FLSA lawsuit of other

employees.




                                                    9
         Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 9 of 12 PageID #: 9
        92.     Animax at all relevant times knew that Mrs. Anders had engaged in FLSA–

protected activities.

        93.     Animax took adverse actions against Mrs. Anders by terminating her employment

after learning that she had engaged in FLSA–protected activities.

        94.     There is a causal connection between Mrs. Anders’s FLSA–protected activities and

the adverse employment actions that Animax took against her.

        95.     Animax’s retaliation caused Mrs. Anders damages, including compensatory

damages, back pay, front pay, interest, costs, punitive damages, and attorneys’ fees.

        96.     Mr. Anders engaged in FLSA–protected activities, including among other things,

complaining to his supervisor that it was illegal for Animax to fire or to threaten to fire its

employees for refusing to work overtime hours without proper compensation.

        97.     Animax at all relevant times knew that Mr. Anders had engaged in FLSA–protected

activities.

        98.     Animax took adverse actions against Mr. Anders by terminating his employment

after learning that he had engaged in FLSA–protected activities.

        99.     There is a causal connection between Mr. Anders’s FLSA–protected activities and

the adverse employment actions that Animax took against him.

        100.    Animax took adverse actions against Mr. Anders by termination his employment

based on his association with Mrs. Anders after learning that Mrs. Anders had engaged in FLSA–

protected activities.

        101.    There is a causal connection between Mrs. Anders’s FLSA–protected activities and

the adverse employment actions that Animax took against Mr. Anders.

        102.    Animax’s retaliatory conduct warrants imposition of punitive damages.




                                                10
    Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 10 of 12 PageID #: 10
       103.    Animax’s retaliation caused Mr. Anders damages, including compensatory

damages, back pay, front pay, interest, costs, punitive damages, and attorneys’ fees.

                                         JURY DEMAND

       Plaintiffs demand a jury trial.

                                     PRAYER FOR RELIEF

       Based on the foregoing, Plaintiffs pray for the following relief from this Court:

       A.      Issuing process against Defendants and requiring them to answer within the period

provided by law;

       B.      Requiring Defendants to provide Plaintiffs the names, addresses, phone numbers,

and email addresses for the Putative Class;

       C.      Permitting Plaintiffs to issue notice of this collective action to the Putative Class;

       D.      Giving the Putative Class members the opportunity to join this collective action by

filing written consents;

       E.      Awarding damages to Plaintiffs in the amount of their unpaid overtime

compensation, plus an equal amount of liquidated damages;

       F.      Awarding damages to all Putative Class members who join this collective action in

the amount of their unpaid overtime compensation, plus an equal amount of liquidated damages;

       G.      Requiring Defendants to pay all attorneys’ fees Plaintiffs and the Putative Class

incur to bring and to maintain this collective action;

       H.      Awarding Plaintiffs back pay, front pay, interest, and costs resulting from

Defendants’ illegal retaliation;

       I.      Awarding Plaintiffs punitive damages for Defendants’ illegal retaliation;

       J.      Requiring Defendants to pay the costs and expenses of this action;




                                                 11
    Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 11 of 12 PageID #: 11
       K.     Requiring Defendants to pay pre-judgment and post-judgment interest as provided

by law; and

       L.      Granting Plaintiffs and the Putative Class such other, further, and general relief to

which they may be entitled.

       Date: May 14, 2020                        Respectfully submitted,

                                                 /s/ Charles P. Yezbak, III
                                                 Charles P. Yezbak, III (TN BPR # 018965)
                                                 /s/ N. Chase Teeples
                                                 N. Chase Teeples (TN BPR # 032400)
                                                 YEZBAK LAW OFFICES PLLC
                                                 2021 Richard Jones Road, Suite 310-A
                                                 Nashville, TN 37215
                                                 Tel.: (615) 250-2000
                                                 Fax: (615) 250-2020
                                                 yezbak@yezbaklaw.com
                                                 teeples@yezbaklaw.com

                                                 Counsel for Plaintiffs




                                                12
    Case 3:20-cv-00412 Document 1 Filed 05/14/20 Page 12 of 12 PageID #: 12
